Citation Nr: 0901179	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-36 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
beyond January 31, 2007 for spinal stenosis of the lumbar 
spine requiring convalescence.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1974 and 
July 1974 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision granted a temporary total evaluation for the 
veteran's spinal stenosis of the lumbar spine from October 9, 
2006 to January 31, 2007 under the provisions of 38 C.F.R. § 
4.30 based on surgical treatment necessitating convalescence.


FINDINGS OF FACT

1.  The veteran was granted a temporary total evaluation from 
October 9, 2006 to January 31, 2007 after undergoing a 
decompressive laminectomy with bilateral nerve root 
compression at L3-4, L4-5, and L5-S1 for his service-
connected spinal stenosis of the lumbar spine.

2.  The medical evidence shows that the veteran did not 
necessitate convalescence beyond January 31, 2007 for his 
service-connected spinal stenosis of the lumbar spine.


CONCLUSION OF LAW

The criteria for a temporary total evaluation beyond January 
31, 2007, based on convalescence necessitated by surgical 
treatment for service-connected spinal stenosis of the lumbar 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2007 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2007 rating 
decision, October 2007 SOC, and March 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the August 2007 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law and Regulations

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  38 
C.F.R. § 4.30 (2008).

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

Extensions of 1, 2, or 3 months beyond the initial three 
months may be made by applying the same criteria.

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. 
App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 
297 (1995).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

III.  Analysis

The medical evidence of record shows that the veteran 
underwent a decompressive laminectomy with bilateral nerve 
root compression at L3-4, L4-5, and L5-S1 on October 9, 2006.  
At private follow up treatment on January 25, 2007 it was 
noted that the interbody device from the surgery was in 
adequate position and that there was no evidence of 
retropulsion of the interbody implants.  The lateral fusion 
had not yet visualized well and the veteran had low back and 
right sided leg pain.  In addition, there was some tenderness 
to palpation in the right paralumbar region possibly over the 
area of the right S1 screw.  S.C.P., M.D., the treating 
physician, adjusted the veteran's pain management medication 
and recommended observation.

When the veteran was treated in March 2007 x-rays showed that 
his back was  unchanged.  The hardware and interbody device 
were in their appropriate position and there was good 
evidence that the fusion was solid.  The veteran reported 
that he continued to have low back, buttock, hip and right 
leg pain.  On examination the veteran had limited range of 
motion of his lumbar spine, a positive straight leg raising 
on the right side, and normal strength and reflexes.  He was 
to continue on his medications and begin physical therapy.

In May 2007 the veteran had follow up treatment with Dr. P at 
which it was noted that the fusion was still slow to show 
signs of incorporation, although the screws were intact.  The 
veteran had moderately severe back pain, some leg pain, 
sitting intolerance, an inability to forward flex to any 
degree or extent, and a positive straight leg raising.  Dr. P 
opined that the veteran was progressing slowly but 
predictably secondary to the surgery and noted that he was on 
off duty status.  The veteran had a prescription for physical 
therapy but it was noted that in the past this had aggravated 
his symptoms.  At June 2007 treatment it was noted that the 
veteran was in moderately severe pain and that the veteran 
was reluctant to try physical therapy because in the past it 
had not provided any significant relief.  Dr. P opined that 
the fusion mass was solidly consolidated from L3 through the 
sacrum and the veteran stated that his pain level had been 
increasing.  The veteran was referred for pain management and 
Dr. P continued to keep him on off duty status.

In July 2007 the veteran had an initial consultation with 
M.D.N., M.D. for pain management.  The veteran said that his 
pain waxed and waned but never went away and that standing, 
sitting, walking and driving for more than 30 minutes 
markedly increased the pain.  Lying down, reclining, using a 
TENS unit, ice, or heat reduced the pain to some degree.  The 
veteran reported that the surgery he had in October 2006 had 
helped a little bit.  On examination he had a positive 
straight leg lift on the right side at greater than 45 
degrees, normal sensation in the lower extremities, and good 
strength with dorsi and plantar flexion in the feet.  Dr. N 
gave the veteran information on a spinal stimulator.

At August 2007 treatment with Dr. P it was noted that the 
veteran had been seen by Dr. N and that his fusion looked to 
be "very solid."  Dr. P did not feel that the veteran would 
be able to return to his prior employment and felt that he 
should pursue Social Security disability since he could not 
drive short distances.

The veteran had a VA examination for his spine in October 
2007 at which he reported that his pain was worsening.  He 
was using a back brace and a TENS unit with some success.  
The examining physician noted that the veteran experienced 
severe motion pain getting on and off the examination table 
and had to log roll.  In addition, the veteran had a limited 
range of motion in his lumbar spine.

In December 2007 the veteran had spinal cord stimulator trial 
leads removed and had pain in his low back and legs.  
However, he reported that he got 100 percent pain relief with 
the spinal cord stimulator in place, which enabled him to 
have increased mobility and to decrease his medications.  Dr. 
N implanted a spinal nerve stimulator in January 2008 and 
noted that the veteran had received 70 percent relief from 
his stimulator trial.

In September 2008 Dr. P wrote that having reviewed the 
veteran's medical records he felt that in March 2007 the 
veteran was totally and permanently disabled.

On review of the evidence of record, the Board finds that the 
veteran is not entitled to a total evaluation due to surgical 
convalescence for his service-connected spinal stenosis of 
the lumbar spine subsequent to January 31, 2007.  In this 
regard, the medical record reveals that subsequent to January 
31, 2007, no significant surgical residuals remained.  There 
is no indication that the veteran's October 2006 back surgery 
resulted in any residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  See 38 C.F.R. § 4.30.

The Board notes that the veteran's treatment notes discussed 
above show that he continued to experience back pain in 
relation to his service-connected spinal stenosis of the 
lumbar spine and was unable to return to work after a period 
of initial recovery from his October 2006 back surgery.  The 
veteran is competent to describe his back symptoms and 
functional impairment.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the resolution of issues that involve 
medical knowledge, such as whether postoperative residuals 
have healed or stabilized, requires professional evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran's post-operative complaints of pain have been 
reviewed.  However, the requirements of 38 C.F.R. § 4.30 are 
specific, and do not contemplate whether the lumbar spine was 
fully functional and without impairment.  The provisions of 
38 C.F.R. § 4.30 provide compensation for the temporary 
disability caused by a surgical procedure with recognition 
that the overall disability rating should be re-evaluated 
after stabilization.  When the veteran was treated on January 
25, 2007, Dr. P recommended observation and the record does 
not indicate that the veteran underwent physical therapy 
related to the October 2006 surgery.  At March 2007 treatment 
it was noted that x-rays were unchanged and that the fusion 
was solid.  In addition, Dr. P wrote in September 2008 that 
as of March 2007 that the veteran was totally and permanently 
disabled.

In sum, the medical evidence does not indicate that any of 
the criteria of 38 C.F.R. § 4.30 were met after January 31, 
2007.  The Board observes that the veteran's spinal stenosis 
of the lumbar spine may have prevented him from maintaining 
employment.  However, although return to work date may be 
considered in determining the convalescence period, the 
inability to maintain employment is not the criteria to be 
used.  The issue is whether the medical evidence supports a 
conclusion that the veteran required convalescence.  In this 
case, the medical evidence indicates that the veteran 
continued to complain of pain, but his surgical residuals had 
healed and did not necessitate further convalescence.  

As the preponderance of the evidence is against the veteran's 
claim for an extension of a temporary total evaluation beyond 
January 31, 2007, the doctrine of reasonable doubt is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008).






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an extension of a temporary total evaluation 
beyond January 31, 2007 for spinal stenosis of the lumbar 
spine requiring convalescence is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


